 


110 HRES 597 EH: 
U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 597 
In the House of Representatives, U. S.,

August 1, 2007
 
RESOLUTION 
 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 1495) to provide for the conservation and development of water and related resources, to authorize the Secretary of the Army to construct various projects for improvements to rivers and harbors of the United States, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
 
Lorraine C. Miller,Clerk.
